Citation Nr: 1211227	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  06-28 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent, from May 27, 2008, for dyshidrotic eczema from May 27, 2008, to include on an extraschedular basis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to December 1972.   

This matter is before the Board of Veterans' Appeals (Board) following a May 2011 Memorandum Decision of the Court of Appeals for Veterans Claims (CAVC or the "Court") setting aside and remanding a November 2009 Board decision.  The matter was originally before the Board on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In addition to the increased rating claim currently on appeal, the November 2009 Board decision adjudicated three additional issues: (1) entitlement to service connection for posttraumatic stress disorder, which the Board remanded for further development; (2) entitlement to a compensable evaluation of residuals of a tonsillectomy, which the Board denied, and; (3) entitlement to an evaluation in excess of 10 percent for eczema for the period prior to May 27, 2008, which the Board granted and assigned a 60 percent rating therein.  

The November 2009 Board decision also granted an increased rating of 60 percent for eczema for the period prior to May 27, 2008.  Notably, the RO granted service connection for PTSD in a December 2010 rating decision; thus, entitlement to service connection for PTSD is no longer on appeal.  

Further, with respect to the Board's denial of entitlement to a compensable rating for residuals of a tonsillectomy, that issue was deemed abandoned by the Court since the Veteran presented no argument on that matter. See Ford v. Gober, 10 Vet.App. 531, 535 (1997); see also May 2011 Memorandum Decision, p.1.  

The May 2011 Court decision, in contrast, set aside and remanded the claim seeking entitlement to an evaluation in excess of 10 percent for dyshidrotic eczema for purposes of extraschedular consideration.  


FINDINGFINDING OF FACT

For the period from May 27, 2008, the Veteran's skin disorder was manifested by painful blisters and lesions to the hands and feet, but did not require the use of corticosteroids or immunosuppressive drugs, nor was the eczema shown was shown to affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's service-connected dyshidrotic eczema, for the period from May 27, 2008, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.118, 3.321(b)(1), Diagnostic Code 7806 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

Here, the Veteran was sent notice letters in April 2004, September 2005, and June 2006, May 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the June 2006 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date. 

The Board acknowledges that, in the present case, the letter advising the Veteran of the criteria for service connection was issued in 2004, prior to the 2006 decision of the Court of Appeals for Veterans Claims in Dingess, so the Veteran was not notified in 2004 of the criteria for assigning a disability rating and for assigning an effective date for an increased rating as required by the Court beginning in 2006. The Veteran was advised of this information in a letter issued in June 2006 and May 2008.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

Based on the foregoing, the Board concludes that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). No further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and VA examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Ratings 

The Veteran contends that his dyshidrotic eczema is more severe than what is currently represented by the 10 percent disability rating, effective May 27, 2008.  He reports that the disability, which affects his feet, hands, scalp, and eyelids, causes painful blisters and lesions which require intermittent use of steroid creams and other ointments.  In addition, he endorses problems walking and lifting as a result of his painful sores and lesions.  

The Board has reviewed all of the evidence in the Veteran's claims file, which includes, but is not limited to: service treatment records; VA medical treatment records; and VA examination reports.  The Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the Veteran's claim for an increased disability rating. 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Hart v. Mansfield, 21. Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2011). 

"When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant." 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 (1990). 

Dyshidrotic Eczema 

The Veteran's service-connect skin disorder, diagnosed as dyshidrotic eczema, is currently rated 10 percent disabling, from May 27, 2008,, from May 27, 2008, under Diagnostic Code 7806 (eczema). He asserts that the level of his skin disorder is greater than presently rated. Again, by way of procedural history, the Board granted a 60 percent rating for eczema for the period prior to May 27, 2008.  That determination is left undisturbed by the present decision.  See November 2009 Board Decision Granting Maxium Schedular Benefit for Service-Connecte Ezcema, Prior to May 27, 2008. 

Effective October 23, 2008, the VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin, so that it would more clearly reflect VA's policies concerning the evaluation of scars.  Specifically, the amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805. However, in this case, these Diagnostic Codes are not for application as the Veteran's disability does not include scars and his disability has been rated as eczema which is specifically addressed under Diagnostic Code 7806 which was not affected by the recent changes. See 73 FR 54708 (September 23, 2008). 

Thus, under the current rating criteria for skin disorders, Diagnostic Code 7806 provides a noncompensable evaluation when less than 5 percent of the entire body or less than 5 percent of exposed area is affected, and no more than topical therapy is required during the past 12 month period. 

A 10 percent rating is provided when at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed area is affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

Finally, a 60 percent rating is provided when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period. See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011). 

At the outset, the Board notes that it has considered whether different ratings may be warranted for different time periods based on different distinct levels of disability. See Hart, supra.  Based on the evidence outlined below, the Board finds that such staged ratings are appropriate here. 

In March 2004, a VA medical record shows that the Veteran presented to the emergency room with complaints of a painful sore on his left foot.  Historically, he reported that he had experienced painful blisters/sores on his feet for many years. Objectively, there were two large blisters on the medical side of the he left heel and a dried plantar lesion on the plantar surface. The entire mid-foot was painful to walk.  The impression was dermatitis. 

An April 2004 VA podiatry note shows that the Veteran presented with mid-foot pain and difficulty with weight-bearing.  The Veteran reported that his skin condition was "so painful that he is unable to walk."  The VA podiatrist opined that the pain was associate with arthritic changes in the left foot and "probably not related to the skin condition."  Objectively, he noted that the skin with within normal limits (WNL) on examination.  

In July 2004, the Veteran underwent a VA examination for evaluation of his skin disability.  Historically, the Veteran described multiple blisters on the plantar surface of his feet, which frequently ulcerated and became very painful.  He also developed similar lesions/blisters on the palmar and dorsal surfaces of his hands and on his scalp.  The condition was described as progressively worse.  Other subjective complaints included intermittent ulcerations, blisters, and abnormal sensations.  He reported that he felt like he "walking on fire" with respect to the lesions on the plantar surfaces of his feet.  It was noted that, historically, the blisters would start as 1.5 centimeters in diameter, turn green/pus, ulcerate, and take approximately 10 to 30 days to heal before the process would start over again after several weeks or months.  Notably, current treatments included both steroid creams/ointments and other topical therapy, for a period of 6 weeks or more during the prior 12 months.  Also, objectively, the lesions covered less than 5 percent of both the total body area and exposed areas.  The pertinent diagnosis was dyshidrotic eczema of the foot (left). 

VA treatment records, dated October 2004 through March 2006, show continued and increasing use of steroidal creams for management of his service-connected eczema.  For example, in October 2004, a VA outpatient record indicates that the Veteran was actively taking fluocinonide, topical steroid. In November 2004, VA dermatology records show that the Veteran was given lidex ( a steroid cream) and erythromycin (an antibiotic) for treatment of his skin condition.  Subjectively, he complained of extensive pruritis; peeling of his hands; a lesion on his right forehead; a red lesion on the dorsal surface of his right hand; and painful, new blisters on the top of his right foot.  He admitted that the lesions improved with the use of lidex (steroid cream) and erythromycin, but as soon as the old lesions healed, he began to develop new ones. 

In December 2004, VA treatment records show that the Veteran was prescribed camphor/menthol lotion for itching skin and fluocinonide cream, a topical adrenocortical steroid, which he was directed to 2 times a day to blisters and pustules, after applying erythromycin solution to the peeling areas of both of his hands. 

In March 2005, VA treatment records show continued use of camphor/menthol lotion and fluocinonide (steroid cream) for treatment of blisters and peeling skin on the hands and feet. 

In July 2005, VA treatment records indicate that the Veteran was actively being treated for eczema with camphor/menthol lotion and nystatin/triamcinolone (a steroid), which was applied to his feet 2 times/day.  In September 2005, a VA dermatological record indicated that the Veteran continued with this treatment, including steroidal creams. 

In March 2006, VA outpatient records document continued use of steroidal creams, including clobetasol, which the Veteran was directed to apply twice a day to nonhealing/bleeding lesions of the legs and feet.  This medication was used in combination with terbinafine (an antifungal medication) and lamisil. 

On May 27, 2008, the Veteran underwent a second VA examination for evaluation of his skin disability.  Subjectively, the Veteran reported that his eczema was manifested by blisters on his hands (dorsal and medial surfaces of the thumb, and index fingers of both hands), which measured approximately 1/4 of an inch in diameter, contained green pus, and were slightly itchy and painful to touch.  He reported that the blisters intermittently appeared, and that they lasted 7 to 10 days, as treated at dermatology with erythromycin solution.  He described having the same blisters on the plantar and medial surfaces of his feet. 

Notably, treatment at that time consisted only of erythromycin solution, which is neither a corticosteroid nor an immunosuppressive drug.  Objectively, the examiner noted lesions and blisters on both feet, as well as an asymptomatic lesion on the right hand.  The pertinent diagnosis was eczema of the hands and feet, which was found to affect less than 5 percent of exposed areas, and greater than 5 percent, but less than 20 percent of the total body area. 

As discussed in the Board's prior decision in November 2009, the Board determined that, for the period prior to May 27, 2008, a 60 percent evaluation for dyshidrotic eczema was warranted. See November 2009 Board Decision.  Indeed, as noted, a 60 evaluation is provided when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required a 12-month period. See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  Here, the July 2004 VA examination expressly notes that the Veteran had been using steroid creams/ointments and other topical therapy, for a period of 6 weeks or more during the prior 12 months.  Moreover, the VA records from December 2004 to May 2008 show continued treatment for eczema of the hands and feet, including near-constant use of steroidal creams and ointments for management of painful blisters and peeling skin.  In fact, the available evidence indicates that, from July 2004 to March 2006, the Veteran was routinely, if not constantly, using steroidal creams. 

However, from May 27, 2008, the Board has determined that a disability rating in excess of 10 percent is not warranted.  Indeed, the May 2008 VA examination revealed that the Veteran was not using either corticosteroids or immunosuppressive drugs to treat his service-connected skin condition.  In fact, the examination report shows that the Veteran was only using a erythromycin solution, a topical antibiotic, for treatment of his eczema.  Moreover, the skin disorder was shown to affect less than 5 percent of exposed areas, and less than 20 percent of the total body area.  In light of the foregoing, from May 27, 2008, the Board finds that the criteria for a 30 percent rating for the Veteran's skin disability have not been met. 

Lastly, the Board notes that the Veteran the Veteran is competent to report his symptoms such as increased pain with walking and lifting, and painful blisters/lesions on his face, eyelids, and hands, because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify the specific level of his disabilities on appeal according to the appropriate diagnostic codes. 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected skin disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings, as provided in the examination reports and as discussed extensively above, directly address the criteria under which this disability is evaluated.

In sum, the evidence does not demonstrate that systemic therapy, such as corticosteroids or other immunosuppressive drugs, were required for a total duration of six weeks or more, but not constantly, during the past 12-month period; nor does the evidence show that 20 to 40 percent of the Veteran's entire body, or 20 to 40 percent of exposed areas were affected by the service-connected skin disability.  Thus, for the foregoing reasons, the Board finds that the evidence is against a grant of a rating in excess of 10 percent for the period from May 27, 2008. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.21 (2011). 

Extraschedular Consideration - For the Period From May 27, 2008

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration for the period from May 27, 2008.  The level of severity of his dyshidrotic eczema, from May 27, 2008, is adequately contemplated by the applicable diagnostic criteria under DC 7806.  The criteria provide for a higher rating; however, as thoroughly discussed above, the 10 percent rating is deemed appropriate here.  This is especially so since the evidence does not demonstrate the use of systemic therapy, such as corticosteroids or other immunosuppressive drugs and because the skin disorder was shown to affect less than 5 percent of exposed areas, and less than 20 percent of the total body area.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim does not warrant referral for extraschedular consideration for the period from May 27, 2008.  

TDIU 

Finally, entitlement to a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is already in receipt of a TDIU. See February 2011 Rating Decision.  


ORDER


An evaluation in excess of 10 percent for dyshidrotic eczema for the period from May 27, 2008, is denied. 




_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


